department of the treasury internal_revenue_service washington d c tax exempt and government entities aug division uniform issue list p- fa ti legend company s ccccececcecseceeeseeeesuceesenscess company t cccccccsessssseesesssersetenenseeees dear this is in response to a letter dated date as supplemented by correspondence dated date date and date in which your authorized representative submitted on your behalf a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request taxpayer a age represents that on date she met with a representative of company t to discuss a rollover of her assets in plan x to an individual_retirement_arrangement ira with company t ira y intending to do a direct_rollover on date plan x issued a check payable to company t for the benefit of taxpayer a in amount p however taxpayer a lost the check and requested that the check be reissued taxpayer a received the reissued check also payable to company t during the last week in january on date taxpayer a mistakenly deposited the check into her savings account with company s and company s accepted the check even though company t was the payee during the second week of march after receiving her february statement from company t taxpayer a realized a mistake had been made and contacted her tax-return preparer on april her tax-return preparer submitted the above request amount p remains in taxpayer a’s savings account with company ss based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount p sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that she intended to execute a direct_rollover of amount p and her failure to accomplish a direct_rollover was due to a mistake by company s which should not have accepted the check made payable to company t therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p from plan x taxpayer a is granted a period of days from the issuance of this ruling to contribute amount p to an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution amount p will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed under sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact cag yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
